DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims filed June 22, 2022 has been entered.  Claims 1-10 have been canceled.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-26 in the reply filed on June 22, 2022 is acknowledged.  The Group I claims have been canceled by applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/506,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 11, claim 1 of the ‘989 application claims a method of forming a hose comprising extruding a continuous web of plastics material from a first extruder of a hose making apparatus; helically winding the extruded web about a mandrel or at least one rotating rod of the hose making apparatus to form a wall of the hose about a central axis of the hose; feeding a first electrical wire into a second extruder; extruding a first continuous bead of plastics material around the first electrical wire from the second extruder, wherein: the first electrical wire is positioned at a first location within a cross-section of the first extruded bead; and the cross-section of the first extruded bead defines an exterior of the first extruded bead that comprises a first bonding surface covering a portion of the exterior; cooling the first extruded bead sufficiently to cool the plastics material adjacent the first location within the cross-section of the first extruded bead to prevent migration of the first electrical wire away from the first location; re-heating the first bonding surface of the first extruded bead sufficiently to cause the plastics material of the first bonding surface to become molten; and helically winding the first extruded bead onto and about an external surface of the wall of the hose formed from the helical winding of the extruded web such that the first bonding surface is put into contact with, and then becomes bonded to, the wall of the hose to become a first support helix that incorporates the first electrical wire. As to claims 12-26, claims 2-16 of the ‘989 application substantially correspond to, suggest, and render prima facie obvious the claimed limitations alone or in combination.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 18, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the claim recites “a third electrical wire”.  However, claim 11 only recites “a first electrical wire” and there is no recitation in the claims directed to a second electrical wire.  It is not clear whether the intent is for the “third” electrical wire to be understood as a requirement for there to be three electrical wires or whether third is being utilized as a generic identifier for another wire (e.g. merely a requirement for there to be an additional wire beyond the first identified wire in claim 11).  Appropriate correction and/or clarification is required.
As to claim 18, the claim recites “the ambient air”.  The recitation lacks antecedent basis in the claims.  Appropriate correction is required.
As to claim 25, at line 12, the claim recites “the heating tube”. The recitation lacks antecedent basis in the claims.  Appropriate correction is required.
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060).
Regarding claim 11, Kutnyak teaches a method of forming a hose with electrical conductors (Abstract; col. 1, lines 28-65) comprising: extruding a web/strip (10) of plastics material from a first extruder of a hose making apparatus (col. 2, lines 10-21); helically winding the extruded web about a mandrel of the hose making apparatus to form a wall of the heated hose about a central axis of the heated hose (col. 1, lines 57-61; col. 2, lines 10-21; Figure 1); feeding a first electrically conductive wire (12) into a second extruder of the hose making apparatus (col. 2, lines 38-52); extruding a first continuous bead of plastics material around the wire from the second extruder of the hose making apparatus such that the first extruded bead comprises the first heating wire at a first location within a cross-section of the first extruded bead and the cross-section of the first extruded bead defines an exterior of the first extruded bead that comprises a first bonding surface covering a portion of the exterior (col. 2, lines 38-52; Figure 1); helically winding the first extruded bead onto and about an external surface of the wall of the hose formed from the helical winding of the extruded web such that the first bonding surface is put into contact with, and then becomes bonded to, the wall of the hose to become a first support helix that incorporates the first heating wire (col. 1, lines 38-65; col. 2, lines 23-52; Figure 1).
Kutnyak do not teach the additional steps of cooling the first extruded bead sufficiently to cool the plastics material adjacent the first location within the cross-section of the first extruded bead to prevent migration of the first electrical wire away from the first location followed by re-heating the first bonding surface of the first extruded bead sufficiently to cause the plastics material of the first bonding surface to become molten.
However, Parkinson teaches an analogous method of producing a hose/tube with a sheathed conductor bonded to the external surface of the hose/tube (Abstract; Figures 1A and 1D; Figures 2-4) wherein the process intentionally moves away from a continuous process where the tubes and conductors are fused directly during the extrusion process (paragraphs [0008]-[0011]; e.g. where the heat from the extrusion process is utilized to bond the materials together during the process) and takes a previously extruded tube and a previously extruded sheathed/beaded conductor and bonds them together by taking the previously produced sheathed/beaded conductor and locally melting the area of the sheath/bead that is to be bonded to the tube/hose while leaving other areas unmelted (i.e. the unmelted portions remain sufficiently cool) so that those portions do not bond to the hose/tube (paragraphs [0024], [0043], [0048]; Figure 4). As such, the suggestion from Parkinson is to take a cooled first extruded bead (i.e. the bead has been previously produced and is no longer hot enough/molten enough to bond with the hose material) that is able to prevent migration of the first electrical wire away from the first location (i.e. the conductor is located within the cooled bead and stays within the cooled bead to the extent required to read upon the first location; Figures 1A, 1D, 1E, 2 and 3) and to then reheat the surface of the sheath/bead at desired bonding locations (i.e. at the claimed first bonding surface).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and Parkinson and to have cooled the first extruded bead sufficiently to cool the plastics material adjacent the first location within the cross-section of the first extruded bead to prevent migration of the first electrical wire away from the first location followed by re-heating the first bonding surface of the first extruded bead sufficiently to cause the plastics material of the first bonding surface to become molten in the method of Kutnyak, as suggested by Parkinson, for the purpose, as suggested by Parkinson of facilitating the ability to leave portions of the sheathed conductor unbonded to the hose/tube in order to allow an assembler the improved ability to separate the sheathed conductor from the hose (e.g. to add a connector or electric terminals onto the end of the hose/tube when cut to length).
The combination reasonably and fairly suggests moving away from a conventional continuous process which has the known advantage of facilitating the production of the hose and conductor combination by the use of the heat directly from the extrusion process (e.g. to bond the bead/sheath containing the conductor to the external surface of the hose) to a process that takes a sheath containing a conductor that had been produced previously and cooled to such an extent that it loses its ability to bond to the hose and reintroducing an additional, controlled, heating step that allows for the production of a hose that contains bonded and unbonded sheath/bead locations along the length of the hose to facilitate the hand assembly process of adding connectors/terminals to the ends of individual hose segments.  This teaches and reasonably suggests each and every limitation set forth in claim 11.
As to claim 13, the hose set forth by Kutnyak has spacing between adjacent coils of the support helix (Figure 1).  It is understood to be capable of being bent or compressed. Further, in combination the same claimed and disclosed hose is understood to be produced. As such, the hose has the same claimed properties.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060), as applied to claims 11 and 13 above, and further in view of Carlson et al. (US 2015/0276097).
As to claim 2, the combination teaches the method set forth above.  Kutnyak does not teach guide formations as claimed. However, Carlson et al. teach an analogous method wherein a pair guide formations/plateaus (e.g. the left and right side of (34); further there are at least two (34) guides) are employed to guide the placement of the extruded bead on the wall as the bead is wound about the wall  and into bonding to a portion of the external surface of the wall to form a second bonding surface(Figure 2F (34); paragraph [0053]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and Carlson et al. and to have utilized guide formations/plateaus as claimed in the method of Kutnyak, as suggested by Carlson et al., for the purpose, as suggested by Carlson et al. of facilitating the placement of the extruded bead about the hose. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060), as applied to claims 11 and 13 above, and further in view of Forrester (US 2010/0215351).
As to claim 14, the combination teaches the method set forth above.  Kutnyak extrude two wires together in a bead and therefore do not teach separately extruding the wires.  However, Forrester teaches an analogous process wherein the electrical conductors/heating wires (14) and (16) are each provided separately in their own bead (Abstract; paragraphs [0005]-[0009], [0029] and [0030]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and Forrester and to have provided separate beads with separate wires in the method of Kutnyak, as suggested by Forrester, for the purpose, as suggested by Forrester, of reducing the potential for a short circuit.  The combination suggests utilizing separate extruders to produce the separate beads to one having ordinary skill in the art. The wires are understood to be “first” and “third” wires as claimed and each would be extruded, wound and undergo tension as claimed for the reasons set forth above. In the combination, each of the first and third wires are cooled and reheated as suggested by Parkinson and set forth in the rejection of claim 11 where only one bead/sheath is in view. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060) in view of Forrester (US 2010/0215351), as applied to claim 14 above, and further in view of Carlson et al. (US 2015/0276097).
As to claim 15, the combination teaches the method set forth above.  Kutnyak does not teach guide formations as claimed. However, Carlson et al. teach an analogous method wherein a pair guide formations/plateaus (e.g. the left and right side of (34); further there are at least two (34) guides) are employed to guide the placement of the extruded bead on the wall as the bead is wound about the wall  and into bonding to a portion of the external surface of the wall to form a bonding surface(Figure 2F (34); paragraph [0053]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and Carlson et al. and to have utilized guide formations/plateaus as claimed in the method of Kutnyak, as suggested by Carlson et al., for the purpose, as suggested by Carlson et al. of facilitating the placement of the extruded bead about the hose. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060), as applied to claims 11 and 13 above, and further in view of and further in view of either one of Carlson (US 8,563,863) or Foucras (US 4,038,519).
As to claim 16, the combination teaches the method set forth above. Further, Parkinson teaches cutting the hose and adding connectors/terminals to the end (Figure 4; paragraphs [0008]-[0012]).  Implicit in the combination is exposing the wires at the end of the hose from within the bead/support helix in order to connect them to electrical contacts of an electrical connector. The manner of doing this is understood to be a routine expedient that one having ordinary skill in the art would have readily determined.  Further, Carlson (col. 2, lines 40-42, col. 3, lines 34-45; col. 7, line 66-col. 8, line 15) and Foucras (col. 4, line 61-col. 5, line 12) provide additional teaching wherein the produced hose is cut to a desired length and the wires are made ready for electrical connection.  Intrinsically, the combination reads upon cutting the hose “longer than needed” because at the end of the process hoses suitable for their intended use (i.e. having the correct length and being able to be electrically connected) are provided.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak with Parkinson and either one of Carlson and Foucras and to have cut the hose to a desired length and to have prepared the resulting hoses for electrical connection by ordinary means, as claimed, as suggested by the secondary references, for the purpose, as suggested by the references, of providing a hose that is ready for use in its intended final application.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060), as applied to claims 11 and 13 above, and further in view of and further in view of either one of Perera (US 2017/0370026) or Ardisana et al. (US 2013/0084382).
As to claims 17 and 18, the combination teaches the method set forth above.  Kutnyak does not teach cooling the extruded bead through a cooling liquid in a trough as claimed.  However, each of Perera (paragraph [0044]; Figure 3) and Ardisana et al. (paragraph [0027]) teach analogous methods wherein the extruded article is cooled with liquid in a trough/bath.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and either one of the secondary references and to have cooled the extruded bead in a cooling liquid in a trough/bath as claimed in the method of Kutnyak, as suggested by either one of the secondary references, for the purpose, as suggested by the references of producing the bead containing the conductor in a manner that makes it ready and suitable for subsequent use and that allows the bead containing the conductor to maintain its extruded shape.
Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060), as applied to claims 11 and 13 above, and further in view of and further in view of Padilla et al. (US 2007/0144653).
As to claims 19-24, the combination teaches the method set forth above. Further, Parkinson teaches that the heating of the bead can be done with a heat gun to melt the corresponding first bonding surface (paragraph [0048]).  Parkinson does not provide details regarding the structure or functioning of a heat gun and therefore does not explicitly teach that heated air and/or radiant heat is provided in a controlled manner.
However, Padilla et al. disclose that heat guns may utilize heated air or radiant heat to provide needed heat (Figure 2 (200); paragraphs [0014] and [0034]) and that the amount of heat can be controlled (paragraph [0014]; e.g. amount or temperature of air or amount of radiant energy).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and Padilla et al. and to have utilized a heat gun that provides heated air and/or radiant heat in the method of Kutnyak, as suggested by Padilla et al., for the purpose, as suggested by Padilla et al. of providing a heat gun that provides heat in a known and suitable manner.  The combination set forth in claim 11 suggests heating the bead with a heat gun, but does not provide specifics regarding how a heat gun provides heat.  Padilla et al. provides more specifics as to how a heat gun can be utilized to provide heat.  The disclosure of a general heat gun by Parkinson would cause one having ordinary skill in the art to search for and utilize a known heat gun that could provide the required heat.  Such a device is disclosed by Padilla et al.
Further, as to claims 20, 21, 23 and 24, the combination suggests providing a controlled amount of heat to the bead containing the conductor in order to bond it helically to the tube/hose being produced as set forth in Kutnyak.  Kutnyak suggests providing the bead at a desired location during the production process.  This teaching is still suggested in the process suggested by the combination (i.e. bonding a previously produced bead instead of bonding a bead at the time of its production). As such, the combination reasonably suggests that the speed of the bead would be based upon the rate of hose formation in order to ensure bonding at the proper location as required. 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kutnyak (US 4,490,575) in view of Parkinson (US 2017/0063060), as applied to claims 11 and 13 above, and further in view of either one of Smith et al. (US 2006/0165829) or Carlson (US 6,367,510).
As to claims 25 and 26, the combination teaches and suggests the method set forth above. Further, the method reasonably suggests storing the bead in order to attach it to the hose/tube at a desired time (e.g. as opposed to the prior art continuous process disclosed by Parkinson – paragraphs [0008]-[0011]).  Each of Smith et al. (Figure 2 (4) (5) (6)) and Carlson (Figure 1 (40a) (40b) (34); Figure 12 (40’)) provide additional teaching that makes clear that the analogous conductor material can be stored on a spool as it waits to be utilized in the process.  This reasonably suggests winding the bead suggested by the combination onto a spool, storing the material, selecting the material and unwinding the material in order to attach the bead to the hose/tube at a desired point in time.  Further, Kutnyak teach that a range of wire diameters may be utilized (col. 2, lines 33-37).  This reasonably suggests the production of beads containing wires having a different diameter for different applications.  In the combination, these beads having wires of different diameters would all have been readily stored as claimed and selected as claimed depending on the hose that is desired.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kutnyak and the secondary references and to have wound, stored, selected, and unwound the bead as claimed in the method of Kutnyak, as suggested by the references, for the purpose, as suggested by the references of facilitating the storage and feeding of the bead containing the conductor to the outside surface of the hose/tube for bonding during the process suggested by the combination.  In the combination, beads having different diameters of wires would have been readily selected from a storage area containing the wound beads in order to produce a hose having the desired beaded conductor attached to the surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous methods of forming a hose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742